PER CURIAM.
Defendant, Myron Jackson, appeals from a conviction of second degree murder, section 565.021, RSMo 1994, and a conviction of armed criminal action, section 571.015, RSMo 1994. He was sentenced to a term of thirty years imprisonment on the second degree murder conviction and to a concurrent term of five years imprisonment on the armed criminal action conviction. We have reviewed the record on *844appeal and find no error of law. An extended opinion would serve no jurisprudential purpose.
We affirm the judgment on conviction pursuant to Rule 30.25(b).